Citation Nr: 0608154	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  01-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for claimed degenerative 
joint disease of the spine.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1966 to February 
1969 and from December 27, 1990 to April 24, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The appeal was previously before the Board in June 2001, but 
was remanded for additional development.  

It appears that the veteran has relocated to New Mexico 
during the course of his appeal.  Therefore, his claims 
folder has been transferred to the RO in Albuquerque, New 
Mexico.  



FINDINGS OF FACT

1.  The veteran is not shown to have had degenerative joint 
disease of the spine during his first period of active 
service or for many years thereafter.  

2.  The veteran is shown unequivocally to have had cervical 
spine degenerative joint disease and a thoracic scoliosis 
prior to entering service on December 27, 1990.  

3.  The preexisting degenerative joint disease of the 
cervical spine and the thoracic scoliosis unequivocally did 
not undergo an increase in severity beyond natural progress 
during his period of active service extending from December 
27, 1990 to April 24, 1991.  

4.  The veteran is not shown to have manifested osteoporosis 
or a lumbar spine disorder during either period of active 
service.  

5.  The currently demonstrated osteoporosis and any lumbar 
spine degenerative joint disease are not shown to be due to 
any event or incident of his service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by degenerative joint 
changes of the cervical spine and thoracic scoliosis clearly 
and unmistakably existed prior to his period of active 
service extending from December 27, 1990 to April 24, 1991.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137, 1151, 5107(b), 
7104 (West 2002); 38 C.F.R. §§ 3.306(a), 3.307, 3.309 (2005).  

2.  The preexisting disability manifested by degenerative 
joint changes of the cervical spine and thoracic scoliosis 
clearly and unmistakably was not aggravated by his period of 
active service extending from December 27, 1990 to April 24, 
1991.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137, 1151, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.306(a), 3.307, 
3.309 (2005).  

3.  The veteran is not shown to have a disability manifested 
by osteoporosis or lumbar spine degenerative joint disease 
due to disease or injury that was incurred in or aggravated 
by service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137, 1151, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.306(a), 
3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the initial adjudication of the veteran's claim 
occurred in January 2000, which was prior to the enactment of 
the VCAA.  Therefore, it was impossible to have provided the 
veteran with the required preadjudication notice.  

The veteran was provided with VCAA notification letters in 
August 2001, December 2002, April 2003, and May 2005.  These 
notices included the type of evidence needed to substantiate 
the claim for service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The claim was then adjudicated in less than one year from the 
date of the notice.  

The August 2001 and December 2002 letters included language 
that essentially requested that the veteran provide any 
evidence in his possession that pertained to the claim.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described hereinabove, cured the 
error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  

The RO has reconsidered the veteran's claim on a de novo 
basis after the receipt of this evidence.  For this reason, 
the veteran has not been prejudiced by the timing of the 
notices and no further development is needed to ensure VCAA 
compliance.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Following the June 2001 remand, 
additional records were obtained, and the veteran was 
afforded a VA examination.  

Numerous requests were made for records related to the 
veteran's service in the reserves from all relevant sources, 
but no more were forthcoming.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty to assist provisions 
of VCAA have been met.  

The veteran claims that his degenerative joint disease was 
aggravated by the physical testing he was required to undergo 
in conjunction with his recall to active duty in December 
1990.  He argues that the pain and tingling of the arms that 
he experienced immediately following these tests in service 
and have continued to periodically experience since.  

The veteran has two periods of active service.  The Board 
notes that only limited service medical records are available 
from the veteran's initial period of active service.  

The April 1966 entrance examination showed that the veteran 
had scoliosis of the spine, but was otherwise negative.  
There have been many attempts to obtain additional service 
medical records from this period, but no other records from 
this period are available.  

However, as the veteran noted in a May 1999 letter, his claim 
for service connection is related to his second period of 
active duty and not his first.  Therefore, the Board will 
concentrate the remainder of its review to the veteran's 
second period of service.  

The records from the veteran's second period of service show 
that he returned to active duty on December 27, 1990.  An 
entrance examination does not appear to have been performed 
at this time.  

The veteran was seen on January 2, 1991, only seven days 
after entering active duty.  He was noted to have a thoracic 
scoliosis and to have experienced chronic intermittent 
numbness in both hands for several years, with the left hand 
worse than the right.  It was further noted that the veteran 
had been advised to undergo surgery for his condition.  
Following an examination, the impression was that of cervical 
degenerative joint disease.  

The veteran underwent additional testing during the following 
days.  An electromyograph and a nerve conduction study were 
normal.  A January 9, 1991 assessment included that of 
cervical spine degenerative joint disease and thoracic 
scoliosis.  He was placed on physical profile.  

The treatment records dated April 5, 1991 show that the 
veteran was seen to determine his fitness for demobilization 
of retention.  He had a well known history of right thoracic 
curvature with nerve impingement.  The examiner found that 
there had been no change since the previous examination.  

There was no tenderness over the thoracic spine.  His 
sensation was noted to be decreased in the left hand.  The 
examiner stated that the veteran had a nonacute problem and 
needed no current treatment.  

The medical records from the Reserve show that the veteran 
was seen in August 1991, when he was noted to have a severe 
thoracic spine scoliosis with pain and the onset of radicular 
pain at the T5 level.  The provisional diagnosis was that of 
rule out progressive degenerative joint disease.  

An April 1998 VA X-ray study of the cervical spine revealed 
moderate degenerative disc disease at C5 to C6.  

A November 1998 letter from the veteran's chiropractor states 
that the X-ray studies revealed a reversed lordotic curve in 
the cervical region, a narrowed disc space in the C5 area, 
and phase II degeneration.  

In the thoracic region, there was severe scoliosis with a 
phase II-III degeneration.  Finally, the lumbar region had 
severely decreased lordotic curve and a moderate scoliosis, 
with phase II-III degeneration.  

The veteran was afforded a VA examination in August 2005.  
His claims folder was reviewed prior to the examination.  The 
veteran related the history of pain following his physical 
training test after returning to active duty in December 
1990.  

Currently, the veteran complained of having intermittent 
flareups of pain in the neck down to the upper back and also 
involving the lower back.  Following the examination and 
review of X-ray studies, the diagnoses were those of moderate 
osteoporosis of the cervical spine with degenerative disc 
disease, C5 to C6, osteoporosis of the thoracic spine with 
scoliotic deformity and extensive degenerative changes and 
moderate osteoporosis of the lumbar spine with associated 
degenerative disc disease at L3 to L4 and L5 to S1.  

The August 2005 examiner opined that the veteran's 
disabilities of the spine were less likely than not caused by 
or a result of military service or aggravated during the 
veteran's military service.  The veteran's conditions were 
noted to be progressive and part of a global degenerative 
process, as evidenced by the findings in the lumbar spine.  

The examiner stated that osteoporosis was a skeletal disorder 
characterized by low bone mass and disruption of the normal 
architecture of the bone leading to enhanced bone fragility 
and an increase in fracture risk.  

The veteran's current disability was the end result of years 
of bone loss and was not caused or aggravated by his military 
service.  

The veteran believes that his back disability was aggravated 
by active service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).  

The Board is unable to find that the veteran's back 
disability was aggravated during his second period of active 
service.  

Initially, the Board notes that it does not appear that the 
veteran was afforded an examination upon return to active 
duty in December 1990.  Therefore, the Board finds that he is 
entitled to the presumption of soundness upon entry into 
active duty.  38 U.S.C.A. § 5107(b).  

Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003.  

In order to rebut the presumption of soundness, the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(2000).  

The Board finds that there is clear and unmistakable evidence 
to show that the veteran's cervical spine degenerative joint 
disease and thoracic scoliosis existed prior to active 
service.  The veteran was seen for complaints of pain and 
tingling as a result of his claimed disability only seven 
days after entering active service.  

The Board notes that a history was obtained from the veteran 
at that time stating that he had experienced his symptoms for 
several years, and that surgery had been recommended.  

In addition, the veteran does not dispute that his disability 
existed prior to service.  Finally, there is no competent 
evidence to show that claimed disability had its clinical 
onset during service.  

Therefore, the Board concludes that there is clear and 
unmistakable evidence to show that the veteran's degenerative 
joint disease of the cervical spine or thoracic scoliosis 
existed prior to entry into service in December 1990.  

The Board also finds that the medical evidence is clear and 
unmistakable in showing that the preexisting condition was 
not aggravated by active service.  When the veteran was 
initially seen for his complaints on January 2, 1991, his 
symptoms were noted to have been present for several years.  

These records do not show that the veteran reported his 
symptoms had become worse, but only that he was again 
experiencing the same symptoms he had experienced before 
service.  

Furthermore, the April 1991 follow up records found that 
there had been no change since the previous examination.  The 
examiner stated that the veteran had a nonacute problem, and 
that no further treatment was needed.  

Finally, the August 2005 VA examiner after a review of the 
veteran's claims folder opined that the veteran's disability 
was not aggravated by active service.  The examiner noted 
that the veteran's disability was progressive in nature, 
regardless of the veteran's service in the military.  

The only evidence to suggest that the veteran's disability 
was aggravated during service is his own opinion.  However, 
the veteran is not a physician, and he is not qualified to 
express a medical opinion as to aggravation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, his suggestion in the January 2001 substantive 
appeal that his disability was asymptomatic prior to 
undergoing his physical testing is directly contradicted by 
the contemporaneous medical history he provided, when he 
indicated that his symptoms had been present for years.  

The Board finds that after all the veteran's medical history 
and competent medical evidence has been considered, the only 
conclusion that can be reached is that the veteran's 
disability did not undergo an increase in severity beyond 
natural progress during service.  

Therefore, the claimed degenerative joint disease of the 
spine cannot be found to have been aggravated by active 
service.  



ORDER

Service connection for degenerative joint disease of the 
spine is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


